         Case 1:20-cv-00925-JB-LF Document 22 Filed 11/04/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

E.G.

        Plaintiff,
v.                                                                  1:20-cv-00925-JB-LF

CITY OF ALBUQUERQUE, OFFICER
DOMINIC SANCHEZ, in his individual
Capacity and as employee of the City of
Albuquerque; and OFFICER RICHARD
ANDERSON, in his individual Capacity
And as employee of the City of Albuquerque,

        Defendants.

            DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO
     DEFENDANTS’ MOTION TO STAY PROCEEDINGS PENDING OUTCOME OF
         DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

        COME NOW Defendants City of Albuquerque, Officer Dominic Sanchez, in his

individual capacity and as employee of the City of Albuquerque; and Officer Richard Anderson

in his individual capacity and as employee of the City of Albuquerque (hereafter “City

Defendants”), by and through their counsel of record, the Law Office of Jonlyn M. Martinez,

LLC, and hereby file a Reply to Plaintiff’s Response to Defendants’ Motion to Stay Proceedings

Pending Outcome Of Defendants’ Motion For Partial Summary Judgment.


     I. Reply to Introduction.

        The Defendants have provided this Court with lapel videos of the Defendant Sanchez’

and Defendant Anderson’s interaction with the Plaintiff on September 9, 2018. These videos

reveal that the Defendants were informed that the Plaintiff had abused her boyfriend, the Plaintiff

was then belligerent and abusive towards these officers. These videos also reveal that the




                                                1
         Case 1:20-cv-00925-JB-LF Document 22 Filed 11/04/20 Page 2 of 6




Plaintiff battered these officers. Thus, the Plaintiff’s version of the facts in this matter are not

worthy of credence.


    II. Reply to Procedural History of the Case

    Instead of wasting valuable resources in this matter, the Defendants filed a Partial Motion for

Summary Judgment in which they asserted the defense of qualified immunity on behalf of the

individually named Defendants. See Document No. 13. In support of this Motion, the

Defendants provided this Court with relevant portions of the individually named Defendants’

lapel videos. The Plaintiff’s Affidavit in support of discovery provides that the Plaintiff wants to

depose A. Vozza (Plaintiff’s boyfriend), Defendants Sanchez, Defendant Anderson, and the non-

party security guard, Michael Cerda, to address factual disputes between what is in the criminal

complaint, their sworn Court testimony and what is shown in the lapel videotapes. See

Document No. 21-1, ¶ 3. The Defendant submits that the United States Supreme Court has

spoken on this issue.

    In Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007), the Supreme

Court concluded that summary judgment is appropriate where video evidence quite clearly

contradicted the plaintiff's version of the facts. See 550 U.S. at 378-81. The Supreme Court

explained:


        At the summary judgment stage, facts must be viewed in the light most favorable
        to the nonmoving party only if there is a "genuine" dispute as to those facts. Fed.
        Rule Civ. Proc. 56(c). As we have emphasized, "[w]hen the moving party has
        carried its burden under Rule 56(c), its opponent must do more than simply show
        that there is some metaphysical doubt as to the material facts . . . . Where the
        record taken as a whole could not lead a rational trier of fact to find for the
        nonmoving party, there is no 'genuine issue for trial.'" Matsushita Elec. Industrial
        Co. v. Zenith Radio Corp., 475 U.S. [at] 586-587 . . . (footnote omitted). "[T]he
        mere existence of some alleged factual dispute between the parties will not defeat
        an otherwise properly supported motion for summary judgment; the requirement

                                                   2
         Case 1:20-cv-00925-JB-LF Document 22 Filed 11/04/20 Page 3 of 6




       is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,
       Inc., 477 U.S. [at] 247-248 . . . . When opposing parties tell two different stories,
       one of which is blatantly contradicted by the record, so that no reasonable jury
       could believe it, a court should not adopt that version of the facts for purposes of
       ruling on a motion for summary judgment.

       That was the case here with regard to the factual issue whether respondent was
       driving in such fashion as to endanger human life. Respondent's version of events
       is so utterly discredited by the record that no reasonable jury could have believed
       him. The Court of Appeals should not have relied on such visible fiction; it should
       have viewed the facts in the light depicted by the videotape.

Scott v. Harris, 550 U.S. at 380-81. In the present case, the individually name Defendants

testified at a preliminary hearing on February 27, 2020, sixteen months after the events at issue

in this lawsuit, without the benefit of their lapel videos. Their recollection of the events depicted

in their lapel video does not change what transpired on September 9, 2018, and was captured on

videotape. Thus, the Plaintiff’s request for additional discovery should ne denied.

       III. Reply to Argument and Authorities

       The Supreme Court has characterized qualified immunity as giving "government officials

a right, not merely to avoid standing trial, but also to avoid the burdens of such pretrial matters as

discovery." Pueblo of Pojoaque v. New Mexico, 214 F. Supp. 3d 1028, 1116 (D.N.M. 2016),

citing Behrens v. Pelletier, 516 U.S. 299, 308 (1996). The qualified immunity defense protects

governmental officials performing discretionary functions from liability as well as the burdens of

trial and discovery. Jiron v. City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004); Workman v.

Jordan, 958 F.2d 332, 336 (10th Cir. 1992) (Awe reiterate that qualified immunity is not only a

defense to liability but also entitlement to immunity from suit and other demands of litigation@)

(citing Siegert v. Gilley, 500 U.S. 226 (1991)). Indeed, when a motion based on qualified

immunity is filed, a court has limited discretion on the issue of a stay of discovery and should

stay discovery until the court considers and determines the dispositive motion. Workman, 958



                                                  3
         Case 1:20-cv-00925-JB-LF Document 22 Filed 11/04/20 Page 4 of 6




F.2d at 336. Based on the foregoing, this matter must be stayed pending the outcome of the

Defendants= Motion for Summary Judgment [Document No. 13].

       The Plaintiff asserts that this matter should not be stayed because she has propounded

discovery and she wants to depose witnesses and the individually named Defendants to inquire

about alleged inconsistencies with their testimony given sixteen months after the incident and

their lapel cameras. Yet, as stated above, once the individually named Defendants have asserted

their entitlement to the defense of qualified immunity, they must be relieved of the burdens of

litigation, including discovery.

       The Tenth Circuit reviews a district court's denial of a rule 56(d) motion for abuse of

discretion. Stevenson v. City of Albuquerque, 446 F. Supp. 3d 806, 848 (D.N.M. 2020),

citing Comm. for First Amendment v. Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992).

       To invoke the shelter that rule 56(d) provides, a party must: (i) file an
       affidavit, see Pasternak v. Lear Petroleum Exploration Inc., 790 F.2d at 832-33;
       (ii) identify the probable facts not available, their relevance, and what steps have
       been taken to obtain those facts, see Comm. for the First Amendment v. Campbell,
       962 F.2d at 1522; (iii) explain why facts precluding summary judgment cannot be
       presented, see Comm. for the First Amendment v. Campbell, 962 F.2d at 1522;
       and (iv) state with specificity how the desired time would enable the nonmoving
       party to meet its burden in opposing summary judgment, see Comm. for the First
       Amendment v. Campbell, 962 F.2d at 1522. "Rule 56([d]) may not be invoked
       based solely upon the assertion that discovery is incomplete or that the specific
       facts necessary to oppose summary judgment are unavailable." Schaefer v. Antill,
       No. 06-0460, 2007 U.S. Dist. LEXIS 16853, 2007 WL 709046, at *9 (D.N.M.
       Jan. 31, 2007)(Browning, J.). "Rule 56 ( [d] ) is not a license for a fishing
       expedition." Lewis v. City of Ft. Collins, 903 F.2d 752, 759 (10th Cir. 1990).
Stevenson v. City of Albuquerque, 446 F. Supp. 3d 806, 848 (D.N.M. 2020). Although the

general principle behind rule 56(d) is that "summary judgment should be refused when the

nonmoving party has not had the opportunity to discovery information that is essential to his

opposition," Price v. W. Res., Inc., 232 F.3d at 783, the Supreme Court has directed that

                                                4
         Case 1:20-cv-00925-JB-LF Document 22 Filed 11/04/20 Page 5 of 6




"insubstantial lawsuits 'against government officials [should] be resolved prior to discovery and

on summary judgment if possible,'" Id., quoting Lewis v. City of Ft. Collins, 903 F.2d 752, 758

(10th Cir. 1990). In Stevenson v. City of Albuquerque, 446 F. Supp. 3d 806, 877 (D.N.M. 2020),

this Court refused to lift a stay or permit discovery pursuant to Fed.R.Civ.P. 56(d) because the

Court found that plaintiffs failed to demonstrate with specificity the facts that additional

discovery would yield and which were necessary to defend against the motion for summary

judgment. This Court in Stevenson determined that the plaintiff appeared, instead, to be on a

fishing expedition. That is precisely, the case herein. Discovery concerning purported

inconsistencies between testimony given sixteen months after the incident and the Defendants

lapel videos is of no consequence, particularly when the Plaintiff is in possession of both the

lapel videos and the sworn testimony. The Defendants submit that the evidence contained on the

lapel videos speaks for itself. See Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769, 167 L. Ed. 2d

686 (2007). This Court is capable of reviewing the video evidence to determine whether the

individually named Defendants are entitled to qualified immunity in this matter.

                                          CONCLUSION

       Based on the foregoing, the Defendants request that this Court stay this matter pending

the outcome of Defendants= Motion for Summary Judgment.

                                               Respectfully Submitted:

                                               LAW OFFICE OF JONLYN M. MARTINEZ, LLC

                                               By: /s/ Jonlyn M. Martinez
                                                  JONLYN M. MARTINEZ
                                                  Attorney for Defendants
                                                  P.O. Box 1805
                                                  Albuquerque, NM 87103-1805
                                                  P: (505) 247-9488
                                                  jonlyn@jmartinezlaw.net


                                                  5
        Case 1:20-cv-00925-JB-LF Document 22 Filed 11/04/20 Page 6 of 6




I hereby certify that copy of the foregoing
was served via CM/ECF to all counsel of record
on November 4, 2020:

/s/ Jonlyn M. Martinez
Jonlyn M. Martinez, Esq.




                                             6
